Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in NovaBay Pharmaceuticals Inc.'s (the Company) Registration Statement on Form S-8 of our report dated March 26, 2010, relating to the consolidated statements of operations, stockholders' equity and cash flows of the Company for the year ended December 31, 2009 and for the period from July 1, 2002 (date of development stage inception) to December 31, 2009, appearing in the Company's Annual Report on Form 10-K filed by the Company with the Securities and Exchange Commission on March 27, 2012. /s/ DAVIDSON & COMPANY LLP Vancouver, Canada Chartered Accountants March 27, 2012
